Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 31 March 1816
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


            
              Excellent Ami,
               Eleutherian 31 mars 1816.
            
            J’ai l’honneur de vous renvoyer mon petit Evangile à l’usage des Républiques espagnoles, que je vous avais porté il y a quatre mois.
            J’ai eu dieu merci, et j’aurai encore plusieurs exemplaires à en donner: et je n’ai qu’un Seul Secrétaire. de plus, j’ai un grand défaut: pressé par l’âge et par les circonstances, je m’engage à plusieurs travaux à la fois. Je Sais que ce n’est point une bonne méthode: ce n’en est pas une du tout.
            Mais dans les orages du monde, la vie n’est pas une occupation qu’on ait le tems de régler. Elle est un état de guerre et d’inondation, où il faut courir du côté que Se présentent le flot, le besoin, l’ennemi.
            Ce travail Sur les Républiques naissantes, ou à naitre, ou à restaurer, est un de mes écrits pour lequel je désirerais le plus votre Suffrage et votre bénédiction.
            Je voudrais trouver un bon Ecrivain qui le traduisit en Espagnol.
            Je n’ai pas cru devoir le faire imprimer en francais avant d’avoir donné ma démission de la place de Conseiller d’Etat. Et j’ai reculé cette démission parceque j’ai à Paris ma Femme blessée depuis Seize mois d’une chute dont elle demeurera estropiée, n’ayant pas encore pu quitter Sa Chambre, ni presque Son lit.—Mon 13eme Chapitre pourrait attirer Sur elle une persécution, ou au moins exposer une centaine de cartons qui contiennent le Travail de ma vie à être menés par mesure de Sureté chez le ministre de la Police, lequel les ferait jetter au feu, ou les enversait mettre au pilon.
            Je voudrais que la pauvre dame pût m’envoyer Successivement les plus importans de ces cartons, que j’aime mieux laisser après moi en Amérique qu’en Europe. Quelqu’un de mes Petits-Fils en tirera un jour parti.
            Je ne Suis pas Sûr de ne point retourner dans cette triste Europe dont je regarde la Subversion totale comme inévitable. Les gages du travail manquant, et la France ayant à payer, tant au dehors qu’aux pillards étrangers du dedans, le double de ce qu’elle peut, il est à peu près impossible que le désespoir de l’intérieur n’amene par des tentatives contre les troupes, le renversement du Gouvernement, le partage du Pays peut-être; le pillage général avec certitude, et le gaspillage de presque tout ce qui restera de Capitaux.—Ce desordre ne pourra pas avoir lieu en France Sans apprendre aux dernieres classes du Peuple de la Prusse, des petits Royaumes d’Allemagne et ensuite de l’Autriche, au quel on a fait quitter les travaux utiles pour la Landwer digne Sœur de la conscription et encore plus cruelle que rien n’est refusable à la multitude qui veut prendre. Elle prendra: et les Soldats Se mettront à Sa tête. l’incendie gagnera l’Italie, et même l’Angleterre qui dans Sa folie a ruiné Ses meilleures pratiques
            C’est la Seule chose qui pourra vous préserver de la guerre, car Si la catastrophe retarde plus de deux ans, il n’y a point de doute que les Anglais enverront Soixante dix mille Hommes vous aguerrir, vous réunir, vous affranchir, et vous faire payer fort cher cet utile improvement.
            Il y aura aussi en définitif de l’improvement en Europe, acheté encore plus cher qu’il n’aura valu, acheté au prix de la moitié de Ses habitans, des trois quarts de Ses richesses, et de la dispersion du dernier quart qui demeurera plusieurs années presque impuissant pour remettre les Travaux en activité.—les nouveaux Gouvernemens ne seront pas des Monarchies.
            Mais Vous jugez quel Sera pour un Philosophe non encore réduit à la derniere misere le malheur d’être témoin et vraisemblablement victime de ces Tragédies tant qu’elles dureront.
            Si je ne puis éviter d’y aller, j’y périrai peut-être en prison, peut-être fusillé; peut-être massacré à domicile, et certainement calomnié par tous les Partis.
            Je demande à ma Femme de Se faire porter en chaise longue et par des Hommes de Paris au Havre, et là hisser Sur un Vaisseau; d’en redescendre à Philadelphie, ou a New Castle comme elle y Sera montée; et nous la ferons apporter ici de la même maniere qu’elle aura voyagé en France.—Mais, Si elle ne le peut physiquement pas, car moralement Son courage est au dessus de tout, Je ne peux pas davantage lui écrire: reste et meurs; je mourrai de mon coté. nous voila Séparés pour jamais. Il faut donc que je revienne la consoler un pêu, l’assister, et mourir auprès d’elle.—Comment aurait-on la prétension d’être bon au monde, Si l’on ne commençait pas par être bon, très bon, dans l’intérieur de Son ménage?—C’est dans l’intérieur qu’est le devoir réel et positif. le reste est toujours Souillé d’un peu de vanité.
            La vieillesse donne du courage contre la mort.—demandez à Solon—
            La bonté de dieu, les Lumieres des Génies qui approchent de lui plus que nous ne pouvons le faire pauvres Humains, l’estime de ceux qui dans les Animaux de notre espèce ont le plus de rapports de cœur et de tête avec ces Etres Supérieurs, en donnent contre la calomnie.—On ne vous persuadera jamais que je fasse cas des titres au dessus desquels j’ai tâché de me mettre, ni de l’argent que j’ai toujours dédaigné et que d’ailleurs on ne me donnerait point ni que, même pour la gloire, Si elle pouvait y être, je fasse ou dise en aucun cas rien contre ma conscience, que mes illustres Amis, parmi lesquels vous tenez une Si belle place, ont Suffisamment éclaireé.
            J’ajoute à ce paquet, Sur la question de vos manufactures, une petite note, que j’ai cru devoir écrire parceque l’on allegue mon autorité, comme on faisait la vôtre, pour contre notre propre conseil.
            Mais autre chose est d’administrer l’Europe, où Colbert et les Anglais, Séduits par le Luxe, ont comprimé l’Agriculture pour avoir des mendians dont on fît des Ouvriers à bas prix, et où le Parlement Britannique a poussé cette folie jusqu’à mettre en danger la Subsistance d’un Septieme de la Population de Ses trois Royaumes ou et au contraire de porter en avant les destins de l’Amérique, qui marche avec Ses capitaux imaginaires de confiance, de crédit réciproque, et de papiers devenus aussi puissans que s’ils étaient réels parceque les travaux qu’ils font exécuter ont une valeur effective qui à la fin paye tout. Votre Agriculture pour S’étendre jusqu’à la Californie, n’a besoin que de consommateurs à Sa portée qui payent Ses récoltes en Services utiles.
            Je présente mes respects à Madame Randolph, et à toutes Ses, vos belles dames et demoiselles, Miss Septimia comprise comme il est juste.
            
              Et je vous embrasse avec tendresse et vénération
               DuPont (de Nemours)
            
            
            Editors’ Translation
            
              
                Excellent Friend,
                 Eleutherian 31 March 1816.
              
              I have the honor of sending you again my little gospel for the use of the  Spanish republics, which I brought to you four months ago.
              Thank God I have had and will still have several copies of it to give away,  as  I have only one secretary. Furthermore, I have one big shortcoming: pressed by age and circumstances, I commit myself to several projects at the same time. I know it is not a good method;  it is not a method at all.
              But in the storms of the world, life is not an occupation that one has time to control. It is a state of war and flood, in which one has to confront the flood, the need, and the enemy.
              This book on republics, newly born, to be born, or to be restored, is one of my writings for which I most desire your approval and  blessing.
              I would like to find a good writer to translate it into Spanish.
              I did not deem it necessary to have it printed in French before submitting my resignation from the Council of State. And I have postponed the decision to resign, because I have in Paris a wife who, for sixteen months, has been suffering from an injury caused by a fall and from which she will remain crippled. She has not yet been able to leave her room and hardly even  her bed.—My thirteenth chapter might lead to her  persecution, or at least expose a hundred or so boxes that contain my life’s work to being taken as a security measure to the office of the minister of police, who would have them thrown into the fire or pulped.
              I would like the unfortunate lady to be able to send me, one at a time, the most important of these boxes, which after my death I would rather leave in America than Europe. One of my grandsons will someday make use of them.
              I may yet return to this sad Europe, whose total subversion I regard as inevitable. Because working wages are lacking, and because France has had to pay foreign looters, from outside as well as inside, double  what she is able to pay, internal despair will almost certainly lead to attempts against the troops, the overthrow of the government, perhaps the partition of the country; general looting for sure, and the squandering  of almost all the remaining capital.—This disorder in France cannot fail to teach the lower classes in Prussia, the small kingdoms in Germany, and Austria who were made to leave useful jobs for the national militia (a worthy sister of conscription and even crueler) that nothing can be refused to a multitude determined to take. It will take: and the soldiers will lead it. The conflagration will spread to Italy and even to England, who in her folly has ruined her best practices.
              Only such an outcome can keep you from war because, if the disaster is delayed for more than two years, the English will certainly send seventy thousand men to harden, unite, and free you, and they will make you pay a steep price for this useful improvement.
              In the end, Europe will see improvement too, bought at a price even higher than it is worth, costing half its inhabitants, three-quarters of its wealth, and the dispersion of the last quarter, which will for several years be almost powerless to get work going again.—The new governments will not be monarchies.
              But you can imagine what a misfortune it will be for a philosopher not yet reduced to the worst state of misery to be a witness and probably a victim of these tragedies as long as they last.
              If I cannot avoid going there, I will perhaps perish in prison, I may be executed or massacred at home, and certainly I will be slandered by all parties.
              I am asking my wife to have men transport her in a chaise longue from Paris to Le Havre, to be lifted onto a ship, and to get off  in Philadelphia or New Castle  in the same way she embarked. We will have her brought here just as  she traveled in France.—But, if she is unable to make the trip physically, her moral courage being indomitable, I can no longer write her: stay and die; I will die over here; we are separated forever. Under these circumstances I must go back and console her a little, help her, and die by her side.—How could one pretend to be good to the world, if one cannot start by being good, very good, within one’s marriage?—It is within this union that  the real and positive duty lies. The rest is always sullied with a little vanity.
              Old age gives courage against death.—Ask Solon—
              God’s kindness, the lights of the geniuses who come closest to him, nearer than we poor humans can, the esteem of those who, among animals of our own species, are the most closely connected through their hearts and minds with these superior beings, give courage against slander.—You will never be persuaded that I value titles, above which I have always striven to rise, nor money, which I have always disdained, and which in any case I would not be given, nor that, even for glory, if it could be had, I would do or say under any circumstances anything against my conscience, which has been sufficiently enlightened by my illustrious friends, among whom you hold such a prominent place.
              I add to this package a little note regarding your manufactures,  which I felt I had to write because my authority is invoked, as yours used to be, against our own advice.
              But it is another thing to govern Europe, where Colbert and the English, seduced by luxury, have reduced agriculture in order to create beggars who become poorly paid workers. Europe, where the British parliament pushed this folly far enough to endanger the subsistence of a seventh of the population in its three kingdoms and, on the contrary, to advance the destinies of America, which moves forward with its imaginary capital based on trust,  reciprocal credit, and paper, which has become as powerful as if it were real, because the work it enables has an effective value that pays for everything in the end. Your agriculture, in order to spread all the way to California, needs only nearby consumers, who can pay for its crops with useful services.
              I send my regards to Madame Randolph and to all of  her and your beautiful ladies, Miss Septimia included of course.
              
                And I embrace you with tenderness and veneration
                DuPont (de Nemours)
              
            
          